Citation Nr: 0419088	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-16 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, on a direct basis and secondary to 
service-connected rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to June 
1960, and from February 1965 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 RO decision which denied service 
connection for hypertension and coronary artery disease, on a 
direct basis and secondary to rheumatoid arthritis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND
 
The veteran is seeking service connection for hypertension 
and coronary artery disease.  He alleges that these 
conditions developed secondary to his service-connected 
rheumatoid arthritis.

His service medical records are essentially silent as to any 
cardiovascular or heart disorders.  His final discharge 
examination, performed in February 1966, noted that his heart 
was normal, and listed a blood pressure reading of 118/72.

In April 1967, the veteran was hospitalized for treatment of 
acute rheumatic fever,  generalized, with joint involvement, 
and with probable mitral or aortic valve involvement.  
Physical examination revealed a Grade II loud parasternal 
systolic blowing murmur which may be aortic in origin.  The 
report listed a blood pressure reading of 118/72.  A VA 
physical examination, performed in December 1970, noted a 
history of rheumatic heart disease with probable residual 
valvular defect.  Recent treatment records show that the 
veteran has been treated for coronary artery disease, 
hypertension, history of tobacco abuse and unstable angina.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, a VA 
cardiological examination should be scheduled to address the 
etiological relationship, if any, between the veteran's 
hypertension and coronary artery disease and his service-
connected rheumatoid arthritis.

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his hypertension 
and coronary artery disease since his 
discharge from military service, and he 
should execute necessary records-release 
forms.  The RO should attempt to obtain 
copies of the related medical records 
which have not previously been obtained.

2.  Thereafter, the RO should schedule 
the veteran for a cardiovascular 
examination for the purpose of 
determining the nature and etiology of 
any cardiovascular disorder present, 
including hypertension and coronary 
artery disease.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The VA examiner 
should provide a medical opinion, 
supported by adequate rationale, as to 
the etiology of the veteran's 
hypertension and coronary artery disease, 
specifically, whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any current 
cardiovascular disabilities were caused 
OR aggravated by the veteran's service-
connected rheumatoid arthritis.

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claim for service 
connection for hypertension and coronary 
artery disease, on a direct basis and 
secondary to service-connected rheumatoid 
arthritis.  If the claim remains denied, 
the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




